[DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 09-13244
                                                          OCTOBER 28, 2010
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________                CLERK

                 D. C. Docket No. 09-14123-CV-KMM


WAYNE BISSO,

                                                          Plaintiff-Appellant,

                                 versus

LORNA JENSEN,
ROBERT STONE,
Attorney,
KENNETH PALMER,
Attorney,
BRIAN M. BEAUCHAMP,
Attorney,
KENNETH NORMAN,et al.,

                                                       Defendants-Appellees.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________
                            (October 28, 2010)
Before EDMONDSON, PRYOR and MARTIN, Circuit Judges.


PER CURIAM:



       Wayne Bisso, a state prisoner proceeding pro se, appeals the district court’s

sua sponte dismissal of his 42 U.S.C. § 1983 complaint for failure to state a claim,

28 U.S.C. § 1915(e)(2)(B)(ii).1 No reversible error has been shown; we affirm.

       Bisso filed a section 1983 complaint against many defendants, including

lawyers. He claimed that he had been falsely arrested and prosecuted in Florida for

grand theft of assets of his deceased common-law wife. He claimed that his

Fourteenth Amendment rights were violated when the state failed to recognize his

Georgia common-law marriage. The district court dismissed Bisso’s complaint

because (1) the complaint did not explain how or whether defendants acted under

the color of state law; (2) to the extent the named lawyers acted under color of state

law, they were entitled to immunity; and (3) Bisso’s challenges to his criminal

proceedings were barred by Heck v. Humphrey, 114 S.Ct. 2364 (1994).

       On appeal, Bisso makes arguments about rulings in his criminal trial and

maintains that he and his late wife had a common-law marriage. He also argues



       1
        We review de novo the district court’s sua sponte dismissal for failure to state a claim
under section 1915(e)(2)(B)(ii). Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th Cir. 2003).

                                                 2
that his trial counsel rendered ineffective assistance and that the district court

should have ordered an evidentiary hearing on this issue. But Bisso makes no

arguments about the district court’s rulings on his section 1983 complaint: he does

not challenge the district court’s conclusions that no defendant acted under color of

state law, that the lawyers were immune from suit, or the applicability of the Heck

bar. As such, Bisso has abandoned any challenge to the district court’s dismissal

of his section 1983 complaint. See Horsley v. Feldt, 304 F.3d 1125, 1131 n.1 (11th

Cir. 2002) (explaining that issues not argued on appeal are deemed waived by a pro

se litigant).2

       AFFIRMED.




       2
          To the extent Bisso seeks to challenge his motion to reclassify -- which he filed after the
district court’s dismissal of his section 1983 complaint and in which he sought to convert his
complaint into a habeas corpus petition -- that order is not properly before us. See Fed.R.App.P.
3(c)(1)(B) (stating that the notice of appeal must designate the judgment, order, or part being
appealed).

                                                  3